UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the Quarterly Period ended September 30, 2013 Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/No // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes/X/No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes //No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,666,829 shares of common stock, par value $.01, outstanding at November 7, 2013. 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) SEPTEMBER 30, DECEMBER 31, (Unaudited) ASSETS Cash $ $ Interest-bearing deposits in other financial institutions Federal funds sold — Cash and cash equivalents Available-for-sale securities Held-to-maturity securities (fair value $915– September 2013; $1,084 - December 2012) Mortgage loans held for sale Loans receivable, net of allowance for loan losses of $39,456 – September 2013; $40,649 - December 2012 FDIC indemnification asset Interest receivable Prepaid expenses and other assets Foreclosed assets held for sale, net Premises and equipment, net Goodwill and other intangible assets Investment in Federal Home Loan Bank stock Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ $ Federal Home Loan Bank advances Securities sold under reverse repurchase agreements with customers Short-term borrowings Structured repurchase agreements Subordinated debentures issued to capital trusts Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Current and deferred income tax liability Total Liabilities Stockholders' Equity: Capital stock Serial preferred stock – $.01 par value; authorized 1,000,000 shares; issued and outstanding September 2013 and December 2012 - 57,943 shares, $1,000 liquidation amount Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding September 2013– 13,665,706 shares; December 2012 - 13,596,335 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) THREE MONTHS ENDED SEPTEMBER 30, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales of available-for-sale securities Late charges and fees on loans Gain (loss) on derivative interest rate products ) ) Accretion (amortization) of income/expense related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Partnership tax credit investment amortization Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Income from discontinued operations, net of income taxes — 62 NET INCOME Preferred stock dividends NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ 3 THREE MONTHS ENDED SEPTEMBER 30, BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ BASIC EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS $ $ DILUTED EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) NINE MONTHS ENDED SEPTEMBER 30, INTEREST INCOME (Unaudited) Loans $ $ Investment securities and other TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal Home Loan Bank advances Short-term borrowings and repurchase agreements Subordinated debentures issued to capital trusts TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Commissions Service charges and ATM fees Net realized gains on sales of loans Net realized gains on sales and impairments of available-for-sale securities Late charges and fees on loans Gain (loss) on derivative interest rate products ) Initial gain recognized on business acquisition — Accretion (amortization) of income/expense related to business acquisitions ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Net occupancy and equipment expense Postage Insurance Advertising Office supplies and printing Telephone Legal, audit and other professional fees Expense on foreclosed assets Partnership tax credit investment amortization Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS Income from discontinued operations, net of income taxes — NET INCOME Preferred stock dividends NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ 5 NINE MONTHS ENDED SEPTEMBER 30, BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ BASIC EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS $ $ DILUTED EARNINGS PER COMMON SHARE FROM CONTINUING OPERATIONS $ $ DIVIDENDS DECLARED PER COMMON SHARE $ $ See Notes to Consolidated Financial Statements 6 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) THREE MONTHS ENDED SEPTEMBER 30, Net Income $ $ Unrealized appreciation (depreciation) on available-for-salesecurities, net of taxes (credit) of $(2,812) and $1,648, for 2013 and 2012, respectively ) Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized, net of taxes(credit) of $0 and $(17), for 2013 and 2012, respectively — ) Reclassification adjustment for gains includedin net income, net of taxes of $(38) and $(177), for 2013 and 2012, respectively ) ) Change in fair value of cash flow hedge, net of taxes (credit) of $(24) and $0, for 2013 and 2012, respectively ) — Comprehensive Income $ $ NINE MONTHS ENDED SEPTEMBER 30, Net Income $ $ Unrealized appreciation (depreciation) on available-for-salesecurities, net of taxes (credit) of $(6,863) and $4,102, for 2013 and 2012, respectively ) Non-credit component of unrealized gain (loss) on available-for-saledebt securitiesfor which a portion of an other-than-temporary impairment has been recognized, net of taxes (credit) of $(20) and ($20), for 2013 and 2012, respectively ) ) Other-than-temporary impairment loss recognized in earnings on available for sale securities, net of taxes (credit) of $0 and $(92), for 2013 and 2012, respectively — ) Reclassification adjustment for gains includedin net income, net of taxes of $(84) and $(625), for 2013 and 2012, respectively ) ) Change in fair value of cash flow hedge, net of taxes (credit) of $(24) and $0, for 2013 and 2012, respectively ) — Comprehensive Income $ $ See Notes to Consolidated Financial Statements 7 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Items not requiring (providing) cash: Depreciation Amortization of other assets Compensation expense for stock option grants Provision for loan losses Net gains on loan sales ) ) Net gains on sale or impairment of available-for-sale investment securities ) ) Net (gains) losses on sale of premises and equipment ) (Gain) loss on sale of foreclosed assets Gain on purchase of additional business units — ) Amortization of deferred income, premiums, discounts and fair value adjustments (Gain) loss on derivative interest rate products ) Deferred income taxes ) Changes in: Interest receivable Prepaid expenses and other assets Accounts payable and accrued expenses ) Income taxes refundable/payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans ) ) Purchase of loans ) ) Cash received from purchase of additional business units — Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment Proceeds from sale of foreclosed assets Capitalized costs on foreclosed assets ) ) Proceeds from sales of available-for-sale investment securities Proceeds from maturing investment securities — Proceeds from called investment securities Principal reductions on mortgage-backed securities Purchase of available-for-sale securities ) ) Redemption (purchase) of Federal Home Loan Bank stock Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in certificates of deposit ) ) Net increase (decrease) in checking and savings deposits ) Proceeds from Federal Home Loan Bank advances — Repayments of Federal Home Loan Bank advances ) ) Net decrease in short-term borrowings ) ) Repayments of structured repurchase agreements ) — Advances from borrowers for taxes and insurance Dividends paid ) ) Stock options exercised Net cash used in financing activities ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Consolidated Financial Statements 8 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial condition, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2012, has been derived from the audited consolidated statement of financial condition of the Company as of that date.Certain prior period amounts have been reclassified to conform to the current period presentation.These reclassifications had no effect on net income. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2012 filed with the Securities and Exchange Commission. NOTE 2: NATURE OF OPERATIONS AND OPERATING SEGMENTS The Company operates as a one-bank holding company.The Company’s business primarily consists of the operations of Great Southern Bank (the “Bank”), which provides a full range of financial services to customers primarily located in Missouri, Iowa, Kansas, Minnesota, Nebraska and Arkansas.The Company and the Bank are subject to the regulation of certain federal and state agencies and undergo periodic examinations by those regulatory agencies. The Company’s banking operation is its only reportable segment.The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through attracting deposits from the general public, accepting brokered deposits and borrowing from the Federal Home Loan Bank and others.The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance.Selected information is not presented separately for the Company’s reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. Effective November 30, 2012, Great Southern Bank sold its Great Southern Travel and Great Southern Insurance divisions. In the Company’s statements of income for the three and nine months ended September 30, 2012, operations of the two divisions have been restated to include all revenues and expenses of the two divisions in discontinued operations. NOTE 3: RECENT ACCOUNTING PRONOUNCEMENTS In February 2013, the FASB issued ASU No. 2013-02 to amend FASB ASC Topic 220, Reporting Items Reclassified Out of Accumulated Other Comprehensive Income.The objective of this update is to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this Update require an entity to disaggregate the total change of each component of other comprehensive income (e.g., unrealized gains or losses on available-for-sale investment securities) and separately present reclassification adjustments and current period other comprehensive income.The Update does not change the current requirements for reporting of net income or other comprehensive income.The Update was effective for the Company January 1, 2013, and did not have a material impact on the Company’s financial position or results of operations. In July 2013, the FASB issued ASU No. 2013-10 to amend FASB ASC Topic 815, Derivatives and Hedging.The Update permits the Fed Funds Effective Swap Rate to be used as a U.S. benchmark interest rate for hedge accounting purposes under Topic 815, in addition to interest rates on treasury obligations of the U.S. Government and LIBOR rates, which were previously allowed.The Update was effective prospectively for qualifying new or redesignated 9 hedging relationships entered into on or after July 17, 2013.The Update did not have a material impact on the Company’s financial position or results of operations. In July 2013, the FASB issued ASU No. 2013-11 to amend FASB ASC Topic 740, Income Taxes.The objective of this Update is to provide explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exist.An unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except in specific situations as described in the Update.The Update will be effective for the Company beginning January 1, 2014, and is not expected to have a material impact on the Company’s financial position or results of operations. NOTE 4: STOCKHOLDERS' EQUITY Previously, the Company's stockholders approved the Company's reincorporation to the State of Maryland. Under Maryland law, there is no concept of "Treasury Shares." Instead, shares purchased by the Company constitute authorized but unissued shares under Maryland law. Accounting principles generally accepted in the United States of America state that accounting for treasury stock shall conform to state law. The cost of shares purchased by the Company has been allocated to Common Stock and Retained Earnings balances. NOTE 5: EARNINGS PER SHARE Three Months Ended September 30, (In Thousands, Except Per Share Data) Basic: Average shares outstanding Net income available to common stockholders $ $ Per share amount $ $ Income from continuing operations available to common stockholders $ $ Per share amount $ $ Income from discontinued operations available to common stockholders $
